DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I: wherein the surfactant is polysorbate 20 encompassed by claims 1-20 in the reply filed on 11/19/2020 is acknowledged.
Claim Objections
Claim 3 is objected to because of the following informalities:
In claim 3, line 2, “by a reducing agent” should read –using a reducing agent--.  
Appropriate correction is required.
Applicant is advised that should claim 14 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitation “separating the acid solution and excess reducing agent” in the last limitation of the claim, which renders the claim indefinite because there is no prior mention of reducing agent. Thus, it is unclear how there is excess reducing agent to be separated. Note that claim 2 recites the use of a reducing agent, but no such limitation is recited in claim 1.
Claim 1 recites the limitation "the synthesized porous nanoparticles" in the last limitation.  There is insufficient antecedent basis for this limitation in the claim. It is noted that the prior limitation recites “in order to form porous synthesized gold nanoparticles”; Examiner suggests amending this limitation to –in order to form synthesized porous gold nanoparticles—to provide sufficient antecedent basis for the limitation "the synthesized porous nanoparticles."
Claims 2-20 are dependent on claim 1 and are thus also rejected for the same reasons.
Claim 2 recites the limitation "includes the use of a reducing agent" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, claim 2 is given the broadest reasonable interpretation such that the limitation "the use of a reducing agent" is interpreted as includes use of reducing agent.
Claims 3-6 are dependent on claim 2 and are thus also rejected for the same reasons.
Claim 3 recites the limitation “a temperature between 70°C and 80°C,” which renders the claim indefinite because it is unclear whether or not the limitation “between 70°C and 80°C” is inclusive of the endpoints 70°C and 80°C. For the purposes of examination, claim 3 is given the broadest reasonable interpretation such that the limitation “a temperature between 70°C and 80°C” is interpreted as a temperature in a range of 70 °C to 80°C.
Claims 4-6 are dependent on claim 3 and are thus also rejected for the same reason.

Claims 5-6 are dependent on claim 4 and are thus also rejected for the same reasons.
Claim 5 recites the limitation "the solution of the reducing agent with a concentration between approximately 1 µM and 3 µM” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Note that a solution of the reducing agent with a concentration approximately between 1 µM and 3 µM was not previously recited. Examiner suggests amending “wherein mixing the solution of the reducing agent with the heated solution of HAuCl4 includes mixing the solution of the reducing agent with a concentration” to –wherein mixing a solution of the reducing agent with the heated solution of HAuCl4 includes mixing a solution of the reducing agent with a concentration--. This is consistent with the way claim 4 is written and provides sufficient antecedent basis.
Claim 5 recites the limitation “between approximately 1 µM and 3 µM,” which renders the claim indefinite. Firstly, it is unclear whether or not “between approximately 1 µM and 3 µm” is inclusive of the endpoints 1 µM and 3 µM. Secondly, it is unclear if “approximately” modifies both endpoints of the range (e.g., approximately 1 µM and approximately 3 µM) or not. Lastly, the term “approximately” in claim 5 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by 
Claim 6 is dependent on claim 5 and is thus also rejected for the same reasons.
Claim 8 recites the limitation "the group" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “cetyltrimethylammonium bromide (CTAB)” in line 3, which renders the claim indefinite. The use of parentheses around the recited limitation “(CTAB)” makes it unclear whether the limitation is optional or required. For the purposes of examination, the limitation “cetyltrimethylammonium bromide (CTAB)” is interpreted as cetyltrimethylammonium bromide.
Claim 9 recites the limitation "the surfactant with a concentration between approximately 1 µM and 200 µM” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Note that a surfactant with a concentration approximately between 1 µM and 200 µM was not previously recited. Examiner suggests amending “wherein mixing the surfactant with the synthesized gold nanoparticles includes mixing the surfactant with a concentration” to –wherein mixing a surfactant with the synthesized gold nanoparticles includes mixing a surfactant with a concentration--. This is consistent with the way claim 4 is written and provides sufficient antecedent basis.
Claim 9 recites the limitation “between approximately 1 µM and 200 µM,” which renders the claim indefinite. Firstly, it is unclear whether or not “between approximately 1 µM and 200 µM” is inclusive of the endpoints 1 µM and 200 µM. Secondly, it is unclear if “approximately” modifies both endpoints of the range (e.g., approximately 1 µM and approximately 200 µM) or not. Lastly, the term “approximately” in claim 9 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
-6 M and 2 M” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Note that an acid solution with a concentration approximately between 1 x 10-6 M and 2 M was not previously recited. Examiner suggests amending “wherein adding the acid solution to the stabilized gold nanoparticles in order to form porous gold nanoparticles includes adding the acid solution with a concentration” to –wherein adding an acid solution to the stabilized gold nanoparticles in order to form porous gold nanoparticles includes adding an acid solution with a concentration --. This is consistent with the way claim 4 is written and provides sufficient antecedent basis.
Claim 10 recites the limitation “between approximately 1 x 10-6 M and 2 M,” which renders the claim indefinite. Firstly, it is unclear whether or not “between approximately 1 x 10-6 M and 2 M” is inclusive of the endpoints 1 x 10-6 M and 2 M. Secondly, it is unclear if “approximately” modifies both endpoints of the range (e.g., approximately 1 x 10-6 M and approximately 2 M) or not. Lastly, the term “approximately” in claim 10 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 12 recites the limitation “wherein the synthesized porous gold nanoparticles have an average diameter of 17.6 nm,” which renders the claim indefinite. It is unclear if this diameter is after the “adding an acid solution” step in claim 1 or after the “separating the acid solution and excess reducing” step in claim 1. Note that a diameter after the “separating the acid solution and excess reducing” step may be smaller than a diameter after the previous step, as material is removed in the “separating the acid solution and excess reducing” step. For the purposes of examination, the claim is given the broadest reasonable interpretation such that the limitation “wherein the synthesized porous 
Claim 13 recites the limitation “wherein the synthesized gold nanoparticles have an average zeta potential of -11.07 ± 1.46 mV,” which renders the claim indefinite. It is unclear if this measurement is after the “adding an acid solution” step in claim 1 or after the “separating the acid solution and excess reducing” step in claim 1. For the purposes of examination, the claim is given the broadest reasonable interpretation such that the limitation wherein the synthesized gold nanoparticles have an average zeta potential of -11.07 ± 1.46 mV” is interpreted as measured after either step.
Claims 14 and 15 recite the limitation “wherein the synthesized gold nanoparticles are smaller in diameter than the synthesized porous gold nanoparticles,” which renders the claims indefinite. Firstly, it is unclear if the diameter of the synthesized gold nanoparticles is measured after the “synthesizing” step in claim 1 or after the “mixing a surfactant” step of claim 1. Note that diameters after these steps may be different, since surfactant is added during the “mixing a surfactant step.” Secondly, it is unclear if the diameter of the synthesized porous gold nanoparticles is taken after the “adding an acid solution” step in claim 1 or after the “separating the acid solution and excess reducing” step in claim 1. Note that a diameter after the “separating the acid solution and excess reducing” step may be smaller than a diameter after the previous step, as material is removed in the “separating the acid solution and excess reducing” step. For the purposes of examination, claims 14 and 15 are given the broadest reasonable interpretation such that the limitation “wherein the synthesized gold nanoparticles are smaller in diameter than the synthesized porous gold nanoparticles” is interpreted as wherein the diameter of the synthesized gold nanoparticles is measured after either one of the aforementioned steps, and wherein the diameter of the porous gold nanoparticles is measured after either one of the aforementioned steps.

Further regarding claim 16, note that the term “approximately” is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 17 recites the limitation “wherein the synthesized gold nanoparticles include a smoother outer surface relative to an outer surface of the synthesized porous gold nanoparticles,” which renders the claim indefinite. Firstly, it is unclear if “the synthesized gold nanoparticles” referred to are after the “synthesizing” step in claim 1 or after the “mixing a surfactant” step of claim 1. Secondly, it is unclear if “synthesized porous gold nanoparticles” referred to are after the “adding an acid solution” step in claim 
Claim 18 recites the limitation “further including adding a first solution of Tween 20 to the stabilized gold nanoparticles to the stabilized gold nanoparticles to obtain a second solution containing porous Tween-capped gold nanoparticles,” which renders the claim indefinite. It is unclear when the step recited in claim 18 is carried out relative to the steps recited in claim 1. “Adding a first solution of Tween 20 to the stabilized gold nanoparticles to the stabilized gold nanoparticles” would suggest that the step in claim 18 is carried out after the “mixing a surfactant” step in claim 1, but “to obtain a second solution containing porous” would suggest that the step recited in claim 18 is carried out during or after the “adding an acid solution” step. Furthermore, it is unclear if these porous Tween-capped gold nanoparticles are different and separate from the “synthesized porous nanoparticles” recited in claim 1. For the purposes of examination, the claim is given the broadest reasonable interpretation such that the limitation “further including adding a first solution of Tween 20 to the stabilized gold nanoparticles to the stabilized gold nanoparticles to obtain a second solution containing porous Tween-capped gold nanoparticles” is interpreted as being carried out at any point after the “mixing a surfactant” step in claim 1.
Furthermore, claim 18 contains the trademark/trade name “Tween 20” and “Tween.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain 
Claim 19 is dependent on claim 18 and is thus also rejected for the same reasons. It would also appear that Applicant intended for claim 20 to be dependent on claim 18, and would also be rejected for the same reasons if dependent on claim 18.
Claim 19 recites the limitation “wherein DNA loading for the porous Tween-capped nanoparticles is at least three times greater than DNA loading for the synthesized gold nanoparticles,” which renders the claim indefinite. Firstly, it is unclear if “DNA loading” is referring to an amount of DNA that is intentionally added to the nanoparticles, or referring to DNA loading capacity. For instance, DNA may be intentionally loaded three times greater in the Tween-capped gold nanoparticles than in the synthesized gold nanoparticles. Secondly, it is unclear if “the synthesized gold nanoparticles” referred to are after the “synthesizing” step in claim 1 or after the “mixing a surfactant” step of claim 1. For the purposes of examination, claim 19 is given the broadest reasonable interpretation such that “DNA loading” is interpreted as DNA loading capacity and “synthesized gold nanoparticles” is interpreted as after either one of the aforementioned steps.
Claim 20 recites “wherein the porous Tween-capped gold nanoparticles have an average diameter of approximately 17.1 nm,” which renders the claim indefinite. Firstly, there is insufficient antecedent basis for the limitation “the porous Tween-capped gold nanoparticles” in the claim. Note that there is no mention of porous Tween-capped gold nanoparticles in claim 1. It would appear that Applicant intended for claim 20 to be dependent on claim 18. Secondly, as it is unclear when the step recited in claim 18 is carried out relative to the steps recited in claim 1, as discussed above, it is also 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 20 recites the limitation “wherein the porous Tween-capped gold nanoparticles have an average diameter of approximately 17.1 nm,” which fails to further limit claim 1, because claim 1 makes no mention of porous Tween-capped gold nanoparticles. It would appear that Applicant intended for claim 20 to be dependent on claim 18.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (D.T. Nguyen, D.J. Kim, K.S. Kim. "Controlled synthesis and biomolecular probe application of gold nanoparticles." Micron, 42 (2011), pp. 207-227.), hereinafter “Nguyen,” in view of Cheng et al. (JING CHENG, One-pot synthesis of porous gold nanoparticles by preparation of Ag/Au nanoparticles followed )y dealloying, Colloids and Surfaces A: Physicochemical and Engineering Aspects, August 2013, Volume 436, pages 823-829.), as cited in the IDS dated 12/27/2017, hereinafter “Cheng.”
Regarding claim 1, Nguyen teaches a method for synthesizing gold nanoparticles (Abstract), the method comprising synthesizing gold nanoparticles by reducing HAuCl4 with trisodium citrate as the reducing agent, wherein in the reduction process, an aqueous solution of HAuCl4 is heated to boiling point and trisodium citrate is added into this solution (p. 209 2.1 Size-controlled growth of spherical Au NPs first paragraph). Nguyen teaches wherein these gold nanoparticles can be stabilized by adding 
Nguyen teaches that nanoporous Au (i.e. porous gold nanoparticles) are useful for various applications (p. 216 col. 2 ln. 9 to p. 217 col. 1 ln. 11), but is silent as to how to form porous gold nanoparticles.
However, in the same field of endeavor of manufacturing gold nanoparticles, Cheng teaches that porous gold nanoparticles can be formed by reducing HAuCl4 and AgNO3 in solution, followed by a dealloying treatment in nitric acid solution (Abstract, p. 824 3.1 The reaction system first paragraph, p. 827 4.1 Dealloying-formation of porous gold nanoparticles first two paragraphs).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add AgNO3 to the solution in the reduction process of Nguyen and to add a dealloying treatment in nitric acid solution to the process of Nguyen in order to form porous gold nanoparticles, as taught by Cheng (Abstract, p. 824 3.1 The reaction system first paragraph, p. 827 4.1 Dealloying-formation of porous gold nanoparticles first two paragraphs), with a reasonable expectation of success. Note that the combination of Nguyen and Cheng reads on the method recited in claim 1.
Regarding claim 2, Nguyen modified by Cheng teaches synthesizing gold nanoparticles by reducing HAuCl4 with trisodium citrate as the reducing agent (Nguyen: p. 209 2.1 Size-controlled growth of spherical Au NPs first paragraph), as discussed above regarding claim 1. 
Regarding claim 3, Nguyen modified by Cheng teaches synthesizing gold nanoparticles by reducing HAuCl4 with trisodium citrate as the reducing agent, wherein in the reduction process, an aqueous solution of HAuCl4 is heated to boiling point and trisodium citrate is added into this solution (Nguyen: p. 209 2.1 Size-controlled growth of spherical Au NPs first paragraph), which reads on 4, heating the solution of HAuCl4 to a temperature between 70°C and 80°C and mixing a solution of the reducing agent with the heated solution of HAuCl4. Heating the aqueous solution of HAuCl4 to boiling point, as taught by Nguyen modified by Cheng (Nguyen: p. 209 2.1 Size-controlled growth of spherical Au NPs first paragraph) is considered to satisfy or overlap with the instantly claimed range of 70-80°C. Note that paragraph [0025] in the instant specification states that the boiling point of HAuCl4 solution is 70-80°C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Furthermore, Nguyen modified by Cheng refers to initial concentrations of trisodium citrate (Nguyen: p. 209 2.1 Size-controlled growth of spherical Au NPs first paragraph, Fig. 2), which suggest that the trisodium citrate was added as a solution (i.e. solution of a reducing agent). Note that adding a solution of a reducing agent to the heated solution of HAuCl4, as taught by Nguyen modified by Cheng, reads on mixing a solution of the reducing agent with the heated solution of HAuCl4, as the addition of two solutions together necessarily results in mixing.
As to claim 4, an exemplary embodiment of Nguyen modified by Cheng teaches preparing a solution of Au precursor (i.e. HAuCl4) with a concentration of 0.25 mM (i.e. 250 µM) (Nguyen: p. 209 2.1 Size-controlled growth of spherical Au NPs first paragraph), which is outside of the instantly claimed range of between approximately 650 µM and 850 µM.
However, Nguyen modified by Cheng teaches that the size of gold nanoparticles can be controlled adjusting the ratio of the concentration of trisodium citrate to the concentration of Au precursor, HAuCl4 (Nguyen: p. 209 2.1 Size-controlled growth of spherical Au NPs first paragraph, Fig. 2). In particular, Nguyen modified by Cheng teaches that as the ratio of the concentration of trisodium citrate to the concentration of Au precursor, HAuCl4, increases, the particle size decreases (Nguyen: p. 209 2.1 Size-controlled growth of spherical Au NPs first paragraph, Fig. 2). It would have been obvious to one of ordinary skill in the art to have used a higher concentration of HAuCl4, such as between 
	Regarding claim 5, Nguyen modified by Cheng teaches exemplary embodiments wherein the solution of trisodium citrate (i.e. reducing agent) has concentrations that meet the instantly claimed range of between 1 µM (i.e. 0.001 mM) and 3 mM (Nguyen: p. 209 2.1 Size-controlled growth of spherical Au NPs first paragraph, Fig. 3 (a)-(d)). Note that in Fig. 3 (a)-(d) of Nguyen, the ratio of initial concentration of trisodium citrate (i.e. reducing agent) to initial HAuCl4 concentrations are shown, wherein the initial HAuCl4 concentration is kept constant at 0.25 mM (Nguyen: p. 209 2.1 Size-controlled growth of spherical Au NPs first paragraph). Thus, Fig. 3 (a) has a trisodium citrate (i.e. reducing agent) concentration of 0.175 mM, Fig. 3 (b) has a trisodium citrate (i.e. reducing agent) concentration of 0.500 mM, Fig. 3 (c) has a trisodium citrate (i.e. reducing agent) concentration of 0.875 mM, and Fig. 3(d) has a trisodium citrate (i.e. reducing agent) concentration of 1.75 mM, which all meet the instantly claimed range. 
Furthermore, Nguyen modified by Cheng teaches that the size of gold nanoparticles can be controlled adjusting the ratio of the concentration of trisodium citrate to the concentration of Au precursor, HAuCl4 (Nguyen: p. 209 2.1 Size-controlled growth of spherical Au NPs first paragraph, Fig. 2). In particular, Nguyen modified by Cheng teaches that as the ratio of the concentration of trisodium citrate to the concentration of Au precursor, HAuCl4, increases, the particle size decreases (Nguyen: p. 209 2.1 Size-controlled growth of spherical Au NPs first paragraph, Fig. 2). Alternatively, it would have been obvious to one of ordinary skill in the art to choose the instantly claimed range of between 
As to claim 6, Nguyen modified by Cheng teaches wherein trisodium citrate is used as the reducing agent (Nguyen, p. 209 2.1 Size-controlled growth of spherical Au NPs first paragraph).
With respect to claim 7, Nguyen modified by Cheng teaches wherein the acid solution is nitric acid solution (Cheng: Abstract, p. 827 4.1 Dealloying-formation of porous gold nanoparticles first two paragraphs), as discussed above regarding claim 1. 
Regarding claim 9, Nguyen modified by Cheng teaches that the addition of surfactants is needed to stabilize the gold nanoparticles (Nguyen: p. 209 2.1 Size-controlled growth of spherical Au NPs first paragraph) and further teaches that size-controlled synthesis of a particular Au particle shape can be accomplished by varying process variable such as concentration of surfactant (Nguyen: p. 211 col. 2 ln. 25-27), but is silent as to the concentration of surfactant used. However, it would have been obvious to one of ordinary skill in the art to determine a suitable concentration of surfactant in order to successfully stabilize the gold nanoparticles and/or achieve size-controlled synthesize of a particular Au particle shape. Such a determination would only require routine experimentation by those of ordinary skill in the art. Upon such routine experimentation, one of ordinary skill in the art would arrive at a surfactant concentration that is the same or overlapping the instantly claimed range of between approximately between 1 µM and 200 µM. Note that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP §2144.05 (II).
Regarding claim 10, Nguyen modified by Cheng teaches that the addition of nitric acid solution forms porous gold nanoparticles by dealloying the silver contained in solution (Cheng: Abstract, p. 827 4.1 Dealloying-formation of porous gold nanoparticles first two paragraphs), but is silent as to the -6 M and 2 M. Note that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP §2144.05 (II).
Regarding claim 11, Nguyen modified by Cheng teaches wherein the removal of all unbound components, which reads on separating acid solution and excess reducing agent from the synthesized porous gold nanoparticles, is carried by out by centrifugation  (Nguyen: p. 212 col. 2 ln. 9-11).
Regarding claim 12, Nguyen modified by Cheng teaches that the average diameter of the gold nanoparticles may under 20 nm (see Nguyen: Fig. 2), which overlaps with the instantly claimed range amount of 17.6 nm. One of ordinary skill in the art would expect the porous gold nanoparticles produced by the method of Nguyen modified by Cheng to have similar particle sizes to that shown in Fig. 2 of Nguyen. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Alternatively, Nguyen modified by Cheng teaches that the size of gold nanoparticles can be controlled adjusting the ratio of the concentration of trisodium citrate to the concentration of Au precursor, HAuCl4 (Nguyen: p. 209 2.1 Size-controlled growth of spherical Au NPs first paragraph, Fig. 2). It would have been obvious to one of ordinary skill of the art to change the average particle sizes of the synthesized porous gold nanoparticles of Nguyen modified by Cheng to 17.6 nm by adjusting the ratio of 4. Note that changes in shape are prima facie obvious in the absence of new or unexpected results. See MPEP §2144.04 (IV).
As to claim 13, Nguyen modified by Cheng is silent as to the average zeta potential of the synthesized porous gold nanoparticles. However, as Nguyen modified by Cheng teaches the same method as the instant claim 1 (Abstract, Nguyen: p. 209 2.1 Size-controlled growth of spherical Au NPs first paragraph, p. 209 col. 1 ln. 2-4, p. 211 col. 1 ln. 6-7, p. 212 col. 2 ln. 9-11, Cheng: Abstract, p. 824 3.1 The reaction system first paragraph, p. 827 4.1 Dealloying-formation of porous gold nanoparticles first two paragraphs), as discussed above regarding claim 1, the instantly claimed property of wherein the synthesized porous gold nanoparticles have an average zeta potential of -11.07 ± 1.46 mV would have flowed naturally from the teachings of Nguyen modified by Cheng.
Regarding claims 14-15, Nguyen modified by Cheng is silent as to the diameter of the synthesized gold nanoparticles relative to the diameter of the synthesized porous gold nanoparticles. However, as Nguyen modified by Cheng teaches the same method as the instant claim 1 (Abstract, Nguyen: p. 209 2.1 Size-controlled growth of spherical Au NPs first paragraph, p. 209 col. 1 ln. 2-4, p. 211 col. 1 ln. 6-7, p. 212 col. 2 ln. 9-11, Cheng: Abstract, p. 824 3.1 The reaction system first paragraph, p. 827 4.1 Dealloying-formation of porous gold nanoparticles first two paragraphs), as discussed above regarding claim 1, the instantly claimed property of wherein the synthesized gold nanoparticles are smaller in diameter than the synthesized porous gold nanoparticles would have flowed naturally from the teachings of Nguyen modified by Cheng.
Regarding clam 16, Nguyen modified by Cheng is silent as to the diameter of the synthesized porous gold nanoparticles relative to the diameter of the synthesizedgold nanoparticles. However, as Nguyen modified by Cheng teaches the same method as the instant claim 1 (Abstract, Nguyen: p. 209 2.1 Size-controlled growth of spherical Au NPs first paragraph, p. 209 col. 1 ln. 2-4, p. 211 col. 1 ln. 6-7, p. 212 col. 2 ln. 9-11, Cheng: Abstract, p. 824 3.1 The reaction system first paragraph, p. 827 4.1 Dealloying-formation of porous gold nanoparticles first two paragraphs), as discussed above regarding claim 1, the instantly claimed property of wherein the synthesized porous gold nanoparticles are approximately 1 nm larger in diameter than the synthesized gold nanoparticles would have flowed naturally from the teachings of Nguyen modified by Cheng.
Regarding claim 17, Nguyen modified by Cheng is silent as to the smoothness of an outer surface of the synthesized gold nanoparticles relative to that of an outer surface of the synthesized porous gold nanoparticles. However, one of ordinary skill in the art would expect an outer surface of a non-porous particle, such as the synthesized gold nanoparticles, to be smoother than an outer surface of a porous particle, such as the synthesized porous gold nanoparticles. Alternatively, as Nguyen modified by Cheng teaches the same method as the instant claim 1 (Abstract, Nguyen: p. 209 2.1 Size-controlled growth of spherical Au NPs first paragraph, p. 209 col. 1 ln. 2-4, p. 211 col. 1 ln. 6-7, p. 212 col. 2 ln. 9-11, Cheng: Abstract, p. 824 3.1 The reaction system first paragraph, p. 827 4.1 Dealloying-formation of porous gold nanoparticles first two paragraphs), as discussed above regarding claim 1, the instantly claimed property of wherein the synthesized gold nanoparticles include a smoother outer surface relative to an outer surface of the synthesized porous gold nanoparticles would have flowed naturally from the teachings of Nguyen modified by Cheng.
Claims 8 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (D.T. Nguyen, D.J. Kim, K.S. Kim. "Controlled synthesis and biomolecular probe application of gold nanoparticles." Micron, 42 (2011), pp. 207-227.) in view of Cheng (JING CHENG, One-pot synthesis of porous gold nanoparticles by preparation of Ag/Au nanoparticles followed )y dealloying, Colloids and Surfaces A: Physicochemical and Engineering Aspects, August 2013, Volume 436, pages 823-829.) as applied to claims 1-7 and 9-17 above, and further in view of Duy et al. (Duy, J., Connell, L.B., Eck, W. et al. "Preparation of surfactant-stabilized gold nanoparticle–peptide nucleic acid conjugates." J Nanopart Res 12, 2363–2369 (2010).), hereinafter “Duy.”
2.1 Size-controlled growth of spherical Au NPs first paragraph, p. 209 col. 1 ln. 2-4, p. 211 col. 1 ln. 6-7, p. 212 col. 2 ln. 9-11, Cheng: Abstract, p. 824 3.1 The reaction system first paragraph, p. 827 4.1 Dealloying-formation of porous gold nanoparticles first two paragraphs), as discussed above regarding claim 1. However, Nguyen modified by Cheng does not expressly teach wherein the surfactant is polysorbate 20.
However, in the same field of endeavor, Duy teaches that Tween 20 (i.e. polysorbate 20) surfactant may be added citrate stabilized gold nanoparticles in order to shield the citrate stabilized gold nanoparticles and produce stable PNA or DNA gold nanoparticle conjugates, which are useful for a wide range of applications, such as biosensing, targeted drug delivery, and gene regulation (p. 2364 Abstract and Introduction, p. 2365 “Preparation of Au-NP-PNA Conjugates). Note that Nguyen modified by Cheng teaches citrate stabilized gold nanoparticles (Nguyen: p. 209 2.1 Size-controlled growth of spherical Au NPs first two paragraphs) and desires functionalized gold nanoparticles, such as DNA loaded gold nanoparticles (Nguyen: Fig. 6) for applications such as biosensing, diagnostics, and therapy (Nguyen: p. 212 3. Functionalization of Au NPs third paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have used Tween 20 (i.e. polysorbate 20) as the surfactant in the method of Nguyen modified by Cheng, in order to in order to shield the citrate stabilized gold nanoparticles and produce stable PNA or DNA gold nanoparticle conjugates, which are useful for a wide range of applications, such as biosensing, targeted drug delivery, and gene regulation, as taught by Duy (p. 2364 Abstract and Introduction, p. 2365 “Preparation of Au-NP-PNA Conjugates).
Regarding claim 18, Nguyen modified by Cheng teaches the method of claim 1 (Nguyen: Abstract, p. 209 2.1 Size-controlled growth of spherical Au NPs first paragraph, p. 209 col. 1 ln. 2-4, p. 211 col. 1 ln. 6-7, p. 212 col. 2 ln. 9-11, Cheng: Abstract, p. 824 3.1 The reaction system first paragraph, 4.1 Dealloying-formation of porous gold nanoparticles first two paragraphs), as discussed above regarding claim 1. However, Nguyen modified by Cheng does not expressly teach adding a first solution of Tween 20 to the stabilized gold nanoparticles to obtain a second solution containing porous Tween-capped nanoparticles.
However, in the same field of endeavor, Duy teaches that a solution of Tween 20 may be added citrate stabilized gold nanoparticles in order to shield the citrate stabilized gold nanoparticles and produce stable PNA or DNA gold nanoparticle conjugates, which are useful for a wide range of applications, such as biosensing, targeted drug delivery, and gene regulation (p. 2364 Abstract and Introduction, p. 2365 “Preparation of Au-NP-PNA Conjugates). Note that Nguyen modified by Cheng teaches citrate stabilized gold nanoparticles (Nguyen: p. 209 2.1 Size-controlled growth of spherical Au NPs first two paragraphs) and desires functionalized gold nanoparticles, such as DNA loaded gold nanoparticles (Nguyen: Fig. 6) for applications such as biosensing, diagnostics, and therapy (Nguyen: p. 212 3. Functionalization of Au NPs third paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have added a solution of Tween 20 to the stabilized gold nanoparticles in method of Nguyen modified by Cheng, in order to shield the citrate stabilized gold nanoparticles and produce stable PNA or DNA gold nanoparticle conjugates, which are useful for a wide range of applications, such as biosensing, targeted drug delivery, and gene regulation, as taught by Duy (p. 2364 Abstract and Introduction, p. 2365 “Preparation of Au-NP-PNA Conjugates). Note that as Nguyen modified by Cheng and Duy teaches the same method as claim 18 (i.e. adding a first solution of Tween 20 to the stabilized gold nanoparticles), obtaining a second solution containing porous Tween-capped nanoparticles would have naturally flowed from the teachings of Nguyen modified by Cheng and Duy.
Regarding claim 19, note that the limitation “DNA loading” is interpreted as DNA loading capacity, as discussed in the above 35 U.S.C. 112(b) rejection. Nguyen modified by Cheng and Duy teach  “Preparation of Au-NP-PNA Conjugates). Thus, one of ordinary skill in the art would expect the Tween-capped gold nanoparticles of Nguyen modified by Cheng and Duy to have a greater DNA loading capacity than the synthesized gold nanoparticles of Nguyen modified by Cheng and Duy. 
Furthermore, as Nguyen modified by Cheng and Duy teaches the same method as claim 18 (Nguyen: Abstract, p. 209 2.1 Size-controlled growth of spherical Au NPs first paragraph, p. 209 col. 1 ln. 2-4, p. 211 col. 1 ln. 6-7, p. 212 col. 2 ln. 9-11, Cheng: Abstract, p. 824 3.1 The reaction system first paragraph, p. 827 4.1 Dealloying-formation of porous gold nanoparticles first two paragraphs, Duy: p. 2364 Abstract and Introduction, p. 2365 “Preparation of Au-NP-PNA Conjugates), as discussed above regarding claim 18, the instantly claimed property of wherein the DNA loading for the porous Tween-capped gold nanoparticles is at least three times greater than DNA loading for the synthesized gold nanoparticles would have flowed naturally from the teachings of Nguyen modified by Cheng and Duy.
Regarding claim 20, Nguyen modified by Cheng and Duy teaches that the average diameter of the gold nanoparticles may under 20 nm (see Nguyen: Fig. 2), which overlaps with the instantly claimed range amount of 17.1 nm. One of ordinary skill in the art would expect the porous Tween-capped gold nanoparticles produced by the method of Nguyen modified by Cheng and Duy to have similar particle sizes to that shown in Fig. 2 of Nguyen. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Alternatively, Nguyen modified by Cheng and Duy teaches that the size of gold nanoparticles can be controlled adjusting the ratio of the concentration of trisodium citrate to the concentration of Au precursor, HAuCl4 (Nguyen: p. 209 2.1 Size-controlled growth of spherical Au NPs first paragraph, Fig. 2). It would have been obvious to one of ordinary skill of the art to change the average particle sizes of the porousTween-capped gold nanoparticles of Nguyen modified by Cheng and Duy to 17.1 nm by adjusting 4. Note that changes in shape are prima facie obvious in the absence of new or unexpected results. See MPEP §2144.04 (IV).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Examiner, Art Unit 1734